ORDER
On March 14, 2000, this matter came before the Supreme Court pursuant to a January 14, 2000 Order of this Court that required certain named individuals to appear before the Court on March 14, 2000 to show cause, if any existed, why sanctions should not be imposed upon them for failing to comply with the filing and/or educational requirements established by this Court’s Mandatory Continuing Legal Education (MCLE) Commission (commission). Despite having been duly served with this notice of hearing, attorney J. Drew Segadelli failed to appear at the above-referenced hearing and failed to show cause why he should not be sanctioned for failing to comply with the commission’s MCLE requirements.
Accordingly, pursuant to Rule 3.8 of Article IV of the Supreme Court Rules, respondent J. Drew Segadelli is hereby suspended from the practice of law until further order of this Court.
The period of suspension shall commence thirty days from the date of this order. In order to protect the interests of his current clients, the respondent shall, on the date the suspension order becomes effective, file with the clerk of this Court either a list of all active clients or a statement by an attorney or attorneys who will assume responsibility to protect those clients’ interests.